DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not include a transitional phrase. The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03. Further, without a transitional phrase the Examiner is unable to determine what is “preamble” and what is the body of the claim. Therefore, the claim is indefinite. 
Claim 1 recites multiple limitations which lack antecedent basis, as the use the article “the” when no previous instances of the limitations have been defined. These include: 
“the mode order determination”
“the modal identification”
“the impulse response”
“the structural impulse responses”
“the Hankel matrix”
“the k=1 time point”
“the number frim k” (and multiple other instances of “the number”)
“the time history”
“the modal shape matrix”
“the structural mode order”
“the eigenvalue”
“the relation equation”
“the generalized inverse”
“the modal response”
“the square mean root”
“the expression” 
“the mode order”
“the relation map”
“the horizontal axis”
“the normalized MRCI”
“the maximization”
“the obvious gap”
The term “obvious” in claim 1obvious” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “MRCI” in claim 1 is an undefined acronym, which renders the claim indefinite. The term “MRCI” is not defined by the claim, and has multiple meanings even in the specific field of art. Therefore, definition of the acronym in the claim is required. 
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document, or a copied section of a specification and are replete with grammatical and idiomatic errors. Appropriate correction is required. 
Due to the numerous 112 rejections above the examiner is unable to apply art to the claims, as a reasonable interpretation cannot be determined. Relevant prior art to the specification has been cited on the attached PTO-892. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because due to the claim language presented the claim is to “procedure” which is not a process, machine, manufacture, or composition of matter as required by the statue. 
Further, even were claim 1 to be directed to a method (as it would appear to have been intended) Claim 1 would be rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “procedures” to sample an impulse response (step 1), obtain a modal shape matrix (step 2), obtain modal response for a “jth” mode (step 3), and obtain a mode order (step 4). Steps 2-4 are no more than mathematical analysis, and are therefore abstract ideas under step 2a prong one 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the sampling is no more than routine data collection, and potentially no more than reading a file, and therefore is not significantly more than the abstract idea itself. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The Examiner specifically points out the Cheng NPL reference, which includes a modal parameter identification utilizing a Hankel technique, with eigensystem realizations and a least squares solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896